In a legal malpractice action, plaintiff appeals from a judgment of the Supreme Court, Suffolk County, entered October 27, 1976, which is in favor of defendant and against him, upon the granting of defendant’s motion to dismiss the complaint and for summary judgment. Judgment affirmed, with $50 costs and disbursements. The complaint was properly dismissed. Special Term reached its determination by applying CPLR 3211 (subd [a], par 1). Paragraph 1 of subdivision (a) of CPLR 3211 need not be applied by this court. We conclude that the complaint fails to state a cause of action (see CPLR 3211, subd [a], par 7). Martuscello, J. P., Cohalan, Damiani and Titone, JJ., concur.